DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 3/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11035330 B2 and  US Patent No. 10807026 B2  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 21-40 as filed 3/9/22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    595
    616
    media_image1.png
    Greyscale


Marshall (US 20120168359 A1) teaches a filter element comprising: a first end cap (see annotated figure above); a second end cap; a ring of first filter media disposed between the first end cap and the intermediate end cap; a bleed conduit (614) (see annotated figure above). However Marshall fails to teach an intermediate end cap disposed between the first end cap and the second end cap;  a ring of second filter media disposed between the intermediate end cap and the second end cap; a the bleed conduit including a first portion integrally formed with the first end cap and a second portion integrally formed with the intermediate end cap, the first portion axially extending from an inlet formed through the first end cap to a first distal end defining a distal opening in fluid communication with the inlet, wherein the first distal end is disposed between the second end cap and the intermediate end cap.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777